Citation Nr: 1613229	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter has previously been remanded by the Board in June 2011, June 2014 and March 2015.  It has now been returned to the Board for further appellate review.  

As an initial matter, the Veteran filed a claim for ulcers in October 2004.  There is no diagnosis of ulcers in the record; however, at the time of the March 2015 Board remand, the record did contain evidence that the Veteran experienced gastrointestinal symptoms.  Accordingly, the Board recharacterized and broadened the Veteran's claim for service connection for ulcers as one for service connection for a gastrointestinal disorder.  On remand, examinations revealed diagnoses of IBS and GERD.  As a result, the Board has again recharacterized the Veteran's claim on appeal.

In November 2015, the Veteran submitted a statement alleging he has erectile dysfunction due to his service-connected coronary artery disease and that he should be awarded special monthly compensation.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issues of entitlement to service connection for a gastrointestinal disorder, hypertension, and sleep apnea are addressed in the Remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A December 1967 rating decision denied a claim for entitlement to service connection for irritable colon syndrome, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the December 1967 denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for irritable bowel syndrome, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1967 rating decision, which denied a claim of entitlement to service connection for irritable colon syndrome, is final.  38 C.F.R. §§ 3.156, 19.118, 19.153 (1967).

2.  New and material evidence has been received since the December 1967 rating decision denying entitlement to service connection for irritable colon syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is taking action favorable to the Veteran by reopening and remanding his claim for irritable bowel syndrome, no discussion of the Veteran's duties to notify and assist the Veteran with respect to that issue is required.

The Veteran originally filed a claim for entitlement to service connection for colitis in August 1967.  Following an October 1967 VA medical examination, which revealed a diagnosis of irritable colon syndrome, and no diagnosis of colitis, the RO denied the Veteran's claim in a December 1967 rating decision, finding that his irritable colon syndrome existed prior to service and was not aggravated by service.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 C.F.R. §§ 3.156, 19.118, 19.153 (1967).

As previously noted, the Veteran filed a claim for ulcers in October 2004 and, upon a finding that there was no diagnosis of ulcers, the Board recharacterized and broadened the issue on appeal in its March 2015 remand to include any diagnosed gastrointestinal disorder.  Following a September 2015 VA gastrointestinal examination, the examiner diagnosed irritable bowel syndrome and provided an opinion regarding that the Veteran's irritable bowel syndrome was aggravated by his service-connected PTSD.  As entitlement to service connection for irritable colon syndrome, which is synonymous with irritable bowel syndrome, was previously denied in a final rating decision, the Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate this issue on its merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Although the AOJ has not had the opportunity to review in the first instance whether new and material evidence has been received to reopen the instant claim, the Board is taking action favorable to the Veteran and finds reopening is warranted and, initial AOJ review is not required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the December 1967 rating decision, which denied entitlement to service connection for irritable colon syndrome, the evidence of record included the Veteran's service treatment records and an October 1967 VA examination.

Evidence added to the record since the December 1967 rating decision consists of, in pertinent part, VA medical records demonstrating a diagnosis of irritable bowel syndrome and a September 2015 VA medical opinion finding that it is "more likely than not" that the Veteran's symptoms of irritable bowel symptom were aggravated by his service-connected PTSD.  The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the December 1967 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not demonstrate that his irritable bowel syndrome was due to his active duty service, and the newly submitted evidence demonstrates that his irritable bowel syndrome is due to his service, specifically due to his service-connected PTSD.  As such, this evidence raises a reasonably possibility of substantiating the claim on appeal, and the claim is reopened.  See Shade, 24 Vet. App. at 118.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for irritable bowel syndrome is reopened.


REMAND

Service Connection for Hypertension

The Veteran asserts that his hypertension is caused or aggravated by his service-connected PTSD.  The most recent March 2015 Board remand directed the AOJ to obtain a VA examination and medical opinion on the etiology of the Veteran's hypertension.  The Veteran indicated he was unsure when he was diagnosed with hypertension but that he remembered receiving medication for hypertension when he had a heart attack in 2010.  The examiner found that the Veteran's hypertension diagnosis was "more likely than not" due to the Veteran's BMI of over 30 and his history of tobacco use.  The examiner stated the Veteran did not have any service-connected disabilities that caused hypertension and that while stress that may be associated with PTSD and "can" elevate one's blood pressure, there is no evidence that the Veteran's hypertension was permanently aggravated due to PTSD.  The examiner also indicated that the Veteran's "PTSD [was] less likely than not . . . due to service or service-[connected] disabilities."  It appears that the examiner meant to say the Veteran's hypertension was not due to service or service-connected disabilities, however, the Board declines to make that assumption.  Accordingly, a clarifying opinion from the September 2015 VA examiner is required.  

Service Connection for a Gastrointestinal Disorder

The Veteran has never filed a claim for service-connection for GERD.  However, in March 2015, the Board remanded the Veteran's claim for a gastrointestinal disorder and ordered the AOJ to provide the Veteran with a VA examination.  In addition to a gastrointestinal VA examination, the Veteran was also provided with a September 2015 VA esophageal condition examination, and the VA examiner diagnosed GERD.  The AOJ denied entitlement to service connection for GERD in a November 2015 supplemental statement of the case when considering entitlement to service-connection for a gastrointestinal disorder.  

Regarding GERD, the September 2015 VA examiner found "no clear service connected disorders that [the Veteran had] that would cause GERD," and noted that significant risk factors for GERD included obesity and smoking, both of which the Veteran has a history of.  The examiner also found that "aggravation of GERD from PTSD would be based on mere speculation," and that there was no objective evidence to suggest aggravation of GERD due to PTSD.  An examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  As the examiner did not provide a reason why an opinion could not be rendered without resorting to speculation, a new medical opinion is required.  

Regarding IBS, the September 2015 VA examiner diagnosed IBS and found that the Veteran's IBS symptoms of abdominal cramping and variable bowel movements were "more likely than not" aggravated by his service-connected PTSD.  The examiner cited medical literature which stated that stress can aggravate symptoms of IBS, but does not directly cause symptoms.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless a baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).  As the baseline level of severity has not been established, service-connection by way of aggravation by a service-connected disability cannot be granted at this time.  A clarifying opinion is necessary to establish the baseline level of severity.

Service Connection for Sleep Apnea

The Veteran asserts that his sleep apnea is caused or aggravated by his service-connected PTSD.  The most recent March 2015 Board remand directed the AOJ to obtain a VA examination and medical opinion on the etiology of the Veteran's sleep apnea.  The Veteran was provided with a sleep apnea examination in September 2015, and obstructive sleep apnea was diagnosed.  However, when addressing a possible relationship between sleep apnea and PTSD, the examiner noted that the Veteran did not have a service-connected disability that would cause sleep apnea and that "PTSD can contribute to insomnia but no[t] contribute to [obstructive sleep apnea]."  The Board finds this opinion inadequate, as stating that PTSD did not "contribute" to sleep apnea does not address the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also WEBSTER'S II NEW COLLEGE DICTIONARY 245 (1999) (defining "contribute" as to act as a determining factor).  As such, an additional medical opinion is necessary.  

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ should attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the AOJ must request all outstanding VA treatment records from September 2014 to the present.

2.  After records development is completed, return the claims file to the examiner who conducted the September 2015 VA hypertension examination.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  

The examiner is asked to address the following:

(a) Whether the Veteran's hypertension had its onset in or is otherwise related to his active duty service.  The examiner must state what specific evidence this determination is based on.
(b) Whether the Veteran's hypertension is caused by the Veteran's PTSD.  The examiner must state what specific evidence this determination is based on.
(c) Whether the Veteran's hypertension is aggravated (permanently worsened) by the Veteran's service-connected PTSD.  The examiner must state what specific evidence this determination is based on.  In answering this question, the examiner should elaborate on his comment that there is no documented evidence that the Veteran's PTSD permanently aggravated his hypertension - for example, what type of evidence would be expected to show aggravation?

If aggravation is found the examiner should detail the baseline level of severity prior to the onset of aggravation or the level of severity at the first point it is ascertainable after the onset of aggravation.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If so, additional information must be obtained or additional testing must be accomplished.

Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If the examiner providing the opinion concludes that he or she is not qualified to render the requested opinions, the AOJ must ensure that qualified examiner provides the requested opinions.

3.  After records development is completed, return the claims file to the examiner who conducted the September 2015 VA intestinal conditions examination.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  

The examiner is asked to detail the baseline level of severity prior to the onset of aggravation of IBS by PTSD or the level of severity at the first point it is ascertainable after the onset of aggravation.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If so, additional information must be obtained or additional testing must be accomplished.

Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If the examiner providing the opinion concludes that he or she is not qualified to render the requested opinions, the AOJ must ensure that qualified examiner provides the requested opinions.

4.  After records development is completed, send the claims file to an appropriate physician to address whether the Veteran's GERD is related to service or service-connected disability.  If the physician determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  

The physician is asked to address the following:

(a) Whether the Veteran's GERD had its onset in or is otherwise related to his active duty service.  The examiner must state what specific evidence this determination is based on.
(b) Whether the Veteran's GERD is caused by the Veteran's PTSD or IBS.  The examiner must state what specific evidence this determination is based on.
(c) Whether the Veteran's GERD is aggravated (permanently worsened) by the Veteran's PTSD or IBS.  The examiner must state what specific evidence this determination is based on.  

If aggravation is found the physician should detail the baseline level of severity prior to the onset of aggravation or the level of severity at the first point it is ascertainable after the onset of aggravation.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If so, additional information must be obtained or additional testing must be accomplished.

Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If the examiner providing the opinion concludes that he or she is not qualified to render the requested opinions, the AOJ must ensure that qualified examiner provides the requested opinions.

5.  After records development is completed, send the claims file to an appropriate physician to address whether the Veteran's sleep apnea is related to service or service-connected disability.  If the physician determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  

The physician is asked to address the following:

(a) Whether the Veteran's sleep apnea had its onset in or is otherwise related to his active duty service.  The examiner must state what specific evidence this determination is based on.
(b) Whether the Veteran's sleep apnea is caused by the Veteran's PTSD.  The examiner must state what specific evidence this determination is based on.
(c) Whether the Veteran's sleep apnea is aggravated (permanently worsened) by the Veteran's PTSD.  The examiner must state what specific evidence this determination is based on.  

If aggravation is found the physician should detail the baseline level of severity prior to the onset of aggravation or the level of severity at the first point it is ascertainable after the onset of aggravation.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If so, additional information must be obtained or additional testing must be accomplished.

Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If the examiner providing the opinion concludes that he or she is not qualified to render the requested opinions, the AOJ must ensure that qualified examiner provides the requested opinions.

6.  The examination reports must be reviewed by the AOJ to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures.

7.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


